Citation Nr: 0811286	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The record reflects that the Board received new evidence from 
the veteran that was associated with the claims folder after 
the issuance of the July 2007 supplemental statement of the 
case.  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board observes that the record contains 
a waiver of RO jurisdiction located in the representative's 
January 2008 post-remand brief.  In light of this waiver, the 
Board will consider the aforementioned evidence and proceed 
to adjudicate the claim.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are chronic 
lumbar strain, rated as 20 percent disabling; and tinea 
pedis, rated as 10 percent disabling; the combined service-
connected disability rating is 30 percent.

2.  There has been no demonstration by competent clinical 
evidence of record that, at any time during the rating period 
on appeal, the veteran's service-connected disabilities 
precluded him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 




CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In the present case, VA satisfied its duty to notify by means 
of November 2005 and March 2006 letters from VA to the 
veteran.  The letters informed the veteran of what evidence 
was required to substantiate his claim for TDIU and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  The March 2006 
letter also informed the veteran as to the law pertaining to 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.   

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In the present case, the claimant demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements by 
the claimant and the claimant's representative, to include 
sworn testimony and arguments presented at the June 2005 
Travel Board hearing on appeal, that demonstrates an 
awareness of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
(See also Transcript "Tr." at 21-24).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in July 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The record 
also contains documentation associated with a claim of 
entitlement to disability benefits from the Social Security 
Administration (SSA).  Additionally, the claims file contains 
the veteran's statements in support of his claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes that a letter, dated in April 2006, was sent 
by the Appeals Management Center (AMC) to Dr. N.G. requesting 
treatment records related to the veteran.  A handwritten 
response from Dr. N.G.'s office, received in May 2006 by the 
AMC, indicates that there is no record on file for this 
patient.  In light of this response, the Board finds that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  For the 
reasons that follow, the Board concludes that TDIU is not 
warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran's is service-connected for chronic 
lumbar strain, rated as 20 percent disabling; and tinea 
pedis, rated as 10 percent disabling.  The veteran's total 
combined disability rating is 30 percent.  Thus, the veteran 
does not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

In this case, the Board finds that the veteran's service-
connected disabilities have not been shown to preclude 
employment consistent with his education and occupational 
experience.  In a VA Form 21-527, Income-Net Worth and 
Employment Statement, completed in September 1992, the 
veteran reported occupational experience as a custodian, and 
reported he had completed one year of college.  He reported 
that he had become unemployable in 1992.  The veteran 
completed VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, in November 
2005.  The veteran indicated that he lasted worked as a clerk 
(the year was not indicated).  The veteran also indicated 
that he had graduated from high school.  The veteran also 
testified to this fact at the June 2005 Travel Board hearing.  
(See Tr. at 21).  At that hearing, the veteran testified that 
he had not taken any college courses after high school.  It 
was noted that he worked in a factory and primarily served as 
a laborer.  (Id. at 22.)  It was further noted at the hearing 
that the veteran was not looking for employment and that he 
had once applied for a job as a gardener.  (Id.)  It was 
noted in a report of a VA examination, dated in May 2002, 
that the veteran had retired five years ago.  In a statement 
in support of his claim, dated in February 2002, the veteran 
reported that retired from a job with the United States Post 
Office.

Regarding the veteran's service-connected chronic lumbar 
strain, the May 2002 VA examination report indicated that the 
veteran reported persistent low-back pain with occasional 
numbness of both legs for the last ten years.  He did not use 
a back brace, but he used pain medications, such as Advil, 
and had been using a cane on and off over the last three 
years.  It was noted that the veteran had a stroke in early 
2002 involving the right-side upper and lower extremities.  
Since the stroke, the veteran underwent physical therapy and 
still had minimal weakness of the right upper and lower 
extremities.  It was noted that he was able to walk a few 
steps without support.  The VA examiner noted that the 
veteran arrived in a wheelchair and was able to walk a few 
steps without much aid and could get on and off the 
examination table with support.  There was no tenderness of 
the spine or paraspinal muscle spasm.  The movements of the 
dorsolumbar spine were noted as restricted and painful with 
flexion of 50 degrees, extension of 15 degrees, right and 
left lateral flexion of 15 degrees, and right and left 
rotation of 15 degrees.  X-rays of the lumbosacral spine 
revealed minimal degenerative changes and no narrowing of 
disc spaces.  The diagnosis was degenerative joint disease 
involving the lumbosacral spine and chronic lumbar strain, by 
history.  A July 2002 private medical record noted that the 
veteran had a normal gait and range of motion.  Private 
medical records, dated in 2007, show that the veteran was 
taking physical therapy.

With regard to the veteran's service-connected tinea pedis, a 
report of a VA (skin) examination, dated in May 2002, noted 
that upon examination the veteran's feet were warm to 
palpation.  The examiner noted that the veteran's toenails 
were all dystrophic with only dystrophy.  The diagnosis was 
tinea pedis. Xerosis, frostbite, by history, and vascular 
lability to cold were also diagnosed.  An August 2002 VA 
podiatry clinic record noted mild tinea without IDS 
(infectious disease service) maceration.  It was also noted 
that the veteran had elongated mycotic and dystrophic nails, 
bilaterally.  A February 2004 VA record noted generalized 
itching with dry skin.  The diagnosis was dry skin, itching, 
scaly skin.  A July 2004 history and physical record from 
State Fair Dialysis Center reflects no edema of the lower 
extremities while an examination of the skin noted itching 
all over.  Skin examination also revealed scars, xerosis and 
a rash, but the location of such was not noted.

As for SSA records, the Board notes that a December 1999 SSA 
record noted a primary diagnosis of organic mental disorders 
(chronic brain syndrome) with a secondary diagnosis of 
borderline intellectual.  In sum, the SSA records indicate 
diagnoses related to mental disorders.  However, this 
evidence does not contain any competent opinions relating the 
veteran's inability to work to his service-connected 
disabilities of chronic lumbar strain and tinea pedis. 

The record indicates that the veteran suffers from multiple 
nonservice-connected disabilities, to include a stroke he had 
in 2002.  See Claim, received in January 2002 (requesting a 
total and permanent rating due to a stroke).  A VA discharge 
summary, dated in January 2002, indicates primary diagnoses 
of stroke (right hemiparesis), hypertension, and depression.  
The discharge record indicates and the record reflects that 
the veteran was seen as an outpatient for physical therapy, 
occupation therapy, and speech therapy related to the stroke.   
In this regard, the record indicates that a September 2005 
Board decision denied the veteran's claim of entitlement to 
service connection for a stroke.  Other nonservice-connected 
disabilities, as indicated in the May 2002 VA examination 
report include hypertension, diabetes mellitus, coronary 
artery disease and arthritis.  See also July 2002 private 
medical record (noting diagnoses of hypertension, noninsulin-
dependent diabetes mellitus, chronic renal failure, and 
coronary artery disease).  The July 2004 private history and 
physical record included diagnoses of end-stage renal 
disease, hypertension, and diabetes mellitus.

Looking at the veteran's occupational history, it is possible 
that his service-connected disability would prevent him from 
engaging in his prior employment of a laborer or post office 
worker.  However, the medical evidence shows that he is 
functionally capable of performing other jobs, to include 
performing sedentary work with little manual labor.  

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contention that he cannot work due to his service-connected 
disabilities, but the veteran's contention is at odds with 
the objective medical evidence of record that shows that the 
veteran has no exceptional or unusual factor associated with 
his service-connected disabilities that render the regular 
schedular standards impracticable.  The Board places less 
weight or probative value on the veteran's statements 
concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 30 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


